Title: From Justus Erich Bollmann to Caesar Augustus Rodney, 4 June 1807
From: Bollmann, Justus Erich
To: Rodney, Caesar Augustus


                        
                            Sir,
                            Richmond June 4th. 1807
                        
                        Having been informed by the Secretary of State that he has sent you two letters, directed to me, with the
                            Request to forward them—an Occurrence which must have taken Place at least four Weeks ago—I feel a considerable degree
                            of Surprise not yet to have received them, particularly as You can not have been unacquainted with my address either
                            before or after my Arrival here.
                        Not knowing, Sir, of any Right in any Individual to detain the letters of a Citizen of the United States You
                            will please to deliver them immediately to the Gentleman who will hand You the present.
                        I remain Sir Your obt. St.
                        
                            Erich Bollmann
                            
                        
                    